Citation Nr: 0411229	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for nonservice-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The appellant has brought this claim as the widow of a deceased 
individual who had recognized guerrilla service during World War 
II.  The service department has certified that the decedent had 
recognized guerilla service from March 8, 1945 to May 23, 1945, 
and Regular Philippine Army service from May 24, 1945 to April 6, 
1946.  He died in April 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, that 
denied the above claims.


FINDINGS OF FACT

1.  The veteran died in April 1989.  According to the death 
certificate, his death was due to cardiopulmonary arrest secondary 
to chronic hepatitis due to liver cirrhosis, probably hepatoma.  

2.  During his lifetime, the veteran was not service connected for 
any disability.

3.  The service department has certified that the veteran had 
recognized guerrilla service and Regular Philippine Army service 
from December 1942 to April 1946.  

4.  The medical evidence of record indicates that the veteran did 
not suffer from cardiopulmonary arrest, chronic hepatitis, or 
liver cirrhosis during or within one year after his active 
service.

5.  The medical evidence of record indicates that the veteran did 
not develop heart or liver disease until many years subsequent to 
active service, and there is no connection between such service 
and the causes of his death.

6.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not have a 
claim pending at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2003).

2.  The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).

3.  Basic eligibility to VA nonservice-connected death pension 
benefits has not been established.  38 U.S.C.A. §§ 107, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

Before assessing the merits of the appeal, the Board examines VA's 
duties under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), for 
the pending case.

The United States Court of Appeals for Veterans Claims (the Court) 
has not specifically addressed whether the VCAA applies to cases 
involving basic eligibility for VA benefits, as is one of the 
issues in the present case.  However, the Court has held that the 
VCAA is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (service during the Iranian hostage crisis is not 
a "period of war" for purposes of entitlement to nonservice-
connected pension benefits); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)(case involved application of 38 U.S.C.A. § 101(3) to 
determine whether the appellant was entitled to recognition as the 
surviving spouse of a veteran).

One of the issues in this case involves a question of eligibility 
for VA benefits, and the outcome of that claim depends on whether 
the appellant's deceased husband had qualifying service for the 
appellant to receive death pension benefits.  Another issue is 
this case involves a question of legal entitlement to accrued 
benefits.  To the extent in which the law is dispositive on those 
issues in this case, the VCAA is not applicable.  See 38 C.F.R. § 
3.159(d) (2003).  Nevertheless, as the appellant claims that the 
veteran had qualifying military service, there is an evidentiary 
question, and to that extent, the VCAA is applicable to the death 
pension claim.  The VCAA is applicable to the claim for service 
connection for the cause of death.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court recently held that a 
VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id.  

In this case, the appellant filed her claim for dependency and 
indemnity (DIC) benefits in September 2000.  Following receipt of 
the claim, the RO notified her by a letter dated in February 2001 
of the VCAA and how it applied to her claims.  In July 2001, the 
RO notified the appellant that her claims had been denied, and of 
the reasons for the denial.  In a September 2002 statement of the 
case, and in a subsequent letter dated in October 2003, the RO 
again notified the appellant of the VCAA and its applicability to 
her claims.  She was informed of what was required to substantiate 
her claims and of her and VA's respective duties.  

More specifically, in these notices, the RO explained to the 
appellant that her deceased spouse did not have qualifying service 
for her to receive nonservice-connected death pension, based upon 
his verified military service.  She was told that he did not die 
of a service-connected disability.  She was also told that she was 
not legally entitled to accrued benefits because she had not filed 
a timely application within one year of the veteran's death.  

Even though the appellant was not specifically asked to submit any 
evidence in her possession pertaining to the claims, she was told 
about the information and evidence needed from her, which would 
elicit any relevant evidence in her possession.  More importantly, 
any error in this regard is harmless because in October 2003 the 
appellant stated that she had no additional evidence to submit and 
that all evidence pertaining to her appeal had already been given 
to VA.  In light of the foregoing, the Board is satisfied that VA 
has no outstanding duty to further notify the appellant.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  Such was the sequences of procedural 
events in this case.  Again, in September 2000, prior to the date 
of VCAA enactment, a substantially complete application was 
received.  In February 2001, prior to an unfavorable rating 
decision, the RO provided the appellant with VCAA notice.  
Thereafter, in a July 2001 decision, the appellant's claims for 
service connection for cause of death, accrued benefits, and death 
pension were denied.  The VCAA requires that the duty to notify be 
satisfied, and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9  
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Next, the VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Here, the RO 
obtained all relevant evidence referenced by the appellant.  The 
requirements of the VCAA have been met to the extent possible, and 
there would be no possible benefit by delaying this case for 
further development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

II.  Service connection for the cause of the veteran's death

Service medical records show that upon examination in May 1945, 
there were no physical defects, and physical examination was 
normal in all areas, including for the abdominal viscera, 
cardiovascular system, and lungs.  In the remaining service 
records, no other wounds or illnesses were reported.  In January 
1946, the veteran was treated for abrasions, a condition other 
than his causes of death.  

In a joint affidavit received in April 2001, two affiants stated 
that they were the veteran's comrades during service and that they 
had knowledge that he had abdominal pain from the time of service 
discharge in 1945 until his hospitalization in March 1989.

Private terminal records show that the veteran was hospitalized at 
Mindanao Sanitarium and Hospital (MSH) from March 30, 1989 to 
April 28, 1989, for chronic Hepatitis B and liver cirrhosis, with 
probable hepatoma.  Included in the records are physician's notes 
from Dr. C. Salimbangon of MSH, which chronicle the veteran's 
treatment at MSH, and Dr. Salimbangon's recommendation that he 
receive additional care at another facility.  It was noted that 
the veteran's current condition began a month prior to admission 
as an onset of yellowish discoloration of the sclerae associated 
with abdominal pain.  Laboratory results from MSH are included in 
the record.  Included therein was an ultrasound report from Mercy 
Community Clinic, which showed an impression of congestive liver, 
and other ailments.  

The death certificate shows that the veteran died on April [redacted], 
1989, and that the cause of death was chronic hepatitis and liver 
cirrhosis, probable hepatoma.  In a statement received in July 
2001, Dr. Manus stated that she signed the veteran's death 
certificate.  She indicated the cause of death, and that her 
certification of death was based on a referral note from Dr. C. 
Salimbangon with the letter he wrote to the Veteran's Hospital 
Cebu City, for further management of the veteran.  Unfortunately, 
the veteran died on board the ship during transport to Cebu City.  

Private medical records from Lanao del Norte, showing various 
hospitalizations of the veteran at that facility from 1988, do not 
refer to the causes of his death as shown on the death 
certificate.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the cause of the veteran's death.  

Initially, there has been no allegation or evidence that 
cardiopulmonary arrest, chronic hepatitis, liver cirrhosis, and 
hepatoma began in combat.  Therefore, 38 U.S.C.A. § 1154(b),  
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in combat 
with the enemy, is not for application.

In order to warrant service connection for cause of death, the 
evidence must show that an injury, disease, or other event in 
service was either the principal or a contributory cause of death.  
See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312(a) (2003).  The veteran' service medical records are 
negative for complaints related to the heart, liver, and lungs.  
There are no additional medical records in the veteran's file from 
the time of his discharge in 1946 until the time of his death that 
show of any complaints related to the heart, liver, and lungs.  
Post-service private treatment records include records from Lanao 
del Norte, that are not pertinent to this claim, terminal records 
from MSH, with written noted by Dr. Salimbangon showing that the 
veteran needed further management, and a letter from Dr. Maunes 
regarding the certification of the causes of the veteran's death.  
The terminal records, dated in 1989, many years after service 
separation, are the first medical records documenting the 
diagnosis of those disorders.  There is no evidence that the 
conditions causing the veteran's death were in proximity to 
service or are related to any in-service disease or injury.  There 
is no competent evidence of record providing a nexus for the 
veteran's causes of death and service.  Accordingly, the Board 
need not obtain a medical opinion in this case.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).

The appellant in this case, and the two affiants who were former 
comrades in arms, are not qualified to express an opinion 
regarding any medical causation of the veteran's cardiopulmonary 
arrest, chronic hepatitis, liver cirrhosis and hepatoma, which led 
to his death.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, and 
their lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Nor can service connection for cardiovascular disease or cirrhosis 
of the liver be granted on a presumptive basis.  Under Section 
1101, these disorders may warrant service connection if manifest 
to a compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  In this case, the first 
objective evidence of cardiovascular disease and cirrhosis of the 
liver was decades after service.  Thus, service connection for 
cardiopulmonary arrest and liver cirrhosis cannot be granted on a 
presumptive basis.  The appellant has also requested consideration 
of 38 C.F.R. § 3.309(e); however, there is no evidence of record 
indicating that the veteran was exposed to herbicide agents during 
service.

Accordingly, the preponderance of the evidence is against any 
finding of a basis to link the veteran's death with his period of 
service.  The preponderance of the evidence is against the grant 
of service connection for cause of death, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Accrued benefits

The appellant's claim for accrued benefits is without legal  
merit.  Periodic monetary benefits to which a veteran was entitled 
at death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's spouse.  See 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2003); see also Bonny v. 
Principi, 16 Vet. App. 504 (2002); Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 104 (H.R. 2297, December 16, 2003).  
Applications for accrued benefits must be filed within one year 
after the date of death.  Id.

The evidence shows the veteran died in April 1989, and that the 
appellant's accrued benefits claim was received in September 2000.  
There is no evidence indicating she submitted a claim within one 
year of the veteran's death.  The record shows that she inquired 
about, and received notice from the RO, about burial and flag 
benefits in 1989.  Furthermore, the veteran did not have a pending 
claim with VA when he died.  Therefore, the threshold legal 
criteria for establishing entitlement to accrued benefits are not 
met, and the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

IV.  Nonservice-connected death pension benefits

The appellant's claim for nonservice-connected death benefits is 
also without legal merit.  The surviving spouse of a veteran is 
entitled to receive VA improved nonservice-connected death pension 
benefits if the veteran had qualifying service under 38 U.S.C.A. § 
1521(j) (West 2002).  The term veteran means a person who served 
in the active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, including 
organized guerilla forces under commanders appointed, designated, 
or subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active military, 
naval, or air service for the purposes of any law of the United 
States  conferring rights, privileges, or benefits upon any person 
by  reason of the service of such person or the service of any  
other person in the Armed Forces, except benefits under contracts 
of National Service Life Insurance entered into before February 
18, 1946; chapter 10 of title 37; and chapters 11 and 13 of this 
title.  See 38 U.S.C.A. § 107(a) (West 2002).

According to the veteran's service personnel records, he served as 
a recognized guerilla from March 8, 1945 to May 23, 1945, and in 
the Regular Philippine Army from May 24, 1945 to April 6, 1946.  
Thus, under Section 107(a), the veteran shall not be deemed to 
have had active military, naval, or air service for purposes of 
Title 38, Section 1541.  See 38 U.S.C.A. § 107(a).  

Consequently, there is no legal basis on which the appellant's 
claim for nonservice-connected death pension benefits can be 
based.  The veteran did not have qualifying service under Section 
1541.  As the law, and not the evidence, is dispositive, the 
appeal is denied due to the absence of legal merit.  See Sabonis, 
6 Vet. App. at 430.  The Board is bound by 38 U.S.C.A. § 107(a), 
and therefore has no choice but to deny the appellant's death 
pension claim.  See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 
C.F.R. § 19.5 (2003).


ORDER

Service connection for the cause of the veteran's death is denied.

The appeal for accrued benefits is denied.

Basic eligibility for nonservice-connected VA death pension 
benefits is denied. 


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



